DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,526,131. Although the claims at issue are not identical, they are not patentably distinct from each other because everything in the instant application is taught by the patent claim.  For example: “a periodic event indicator organ” is referred to as “a periodic events indicator member” in the patent; and “a mechanism for managing a duration for displaying periodic events by the periodic event indicator organ” is referred to as “a mechanism for managing a duration during which the periodic events are displayed by the periodic events indicator member”; and “a cam for managing a periodic event display duration arranged to control the change from the indication of a periodic event to the indication of a next periodic event by the periodic event indicator organ” is referred to as “a cam for managing a duration during which the periodic events are displayed, which cam is arranged such that it controls the change from the indication of a periodic event to the indication of a subsequent periodic event by the periodic events indicator member”; and “a date indicator mechanism driven by a horological movement” is referred to as “a date mechanism”; and “a month finger controlled by the date indicator mechanism” is referred to as “a month drive finger integral with the date indicator”; and “a periodic event finger disposed between the management cam and the periodic event indicator organ and arranged to drive the periodic event indicator organ during a change of periodic event” is referred to as “a member disposed between the management cam  and the periodic events indicator member and arranged such that it drives the periodic events indicator member during a change in event.”  Regarding claim 2, the patent claim 1 also teaches a date driving wheel which performs one complete turn per day and which drives a date indicator wheel at the rate of one complete turn in thirty-one days (“a date drive wheel which drives a date indicator wheel at a rate of one step per day, this date indicator wheel performing one full revolution in 31 days”).
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/873817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because everything in the instant application is taught by the reference application.
For example: “a periodic event indicator organ” is referred to as “a periodic events indicator member” in the reference application; and “a mechanism for managing a duration for displaying periodic events by the periodic event indicator organ” is referred to as “a mechanism for managing a duration during which the periodic events are displayed by the periodic events indicator member”; and “a cam for managing a periodic event display duration arranged to control the change from the indication of a periodic event to the indication of a next periodic event by the periodic event indicator organ” is referred to as “a cam for managing a duration during which the periodic events are displayed, the cam having at least a first radius of curvature and a second radius of curvature to respectively control the timing of the change from the indication of a periodic event to the indication of a subsequent periodic event by the periodic events indicator member”; and “a date indicator mechanism driven by a horological movement” is referred to as “a date mechanism”; and “a month finger controlled by the date indicator mechanism” is referred to as “a month drive finger integral with the date indicator”; and “a periodic event finger disposed between the management cam and the periodic event indicator organ and arranged to drive the periodic event indicator organ during a change of periodic event” is referred to as “a member disposed between the management cam  and the periodic events indicator member and arranged such that it drives the periodic events indicator member during a change in event.”  Regarding claim 2, the reference application also teaches a date driving wheel which performs one complete turn per day and which drives a date indicator wheel at the rate of one complete turn in thirty-one days (“a date drive wheel which drives a date indicator wheel at a rate of one step per day, this date indicator wheel performing one full revolution in 31 days”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denden, US 2016/0154378.
Regarding claim 1, Denden discloses a device for displaying a succession of periodic events which form an annual cycle [0049], said display device comprising: 
a periodic event indicator organ (1); 
a mechanism [0031] for managing a duration for displaying periodic events by the periodic event indicator organ, said management mechanism comprising: 
a cam (4) for managing a periodic event display duration arranged to control the change from the indication of a periodic event to the indication of a next periodic event by the periodic event indicator organ [0049]; 
a date indicator mechanism driven by a horological movement [0049];
a month finger (12) controlled by the date indicator mechanism (8) so as to advance the management cam by one pitch per month, and
a periodic event finger (26, 2) disposed between the management cam and the periodic event indicator organ and arranged to drive the periodic event indicator organ during a change of periodic event (Fig 1 and [0032]).
Regarding claim 2, Denden discloses the date indicator mechanism comprises a date driving wheel  which performs one complete turn per day and which drives a date indicator wheel at the rate of one complete turn in thirty-one days [0041].
Regarding claim 15, Denden discloses a timepiece comprising a device for displaying a succession of periodic events which form an annual cycle according to claim 1 (abstract).
Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or reasonably suggest the claimed invention further including the month finger pivotally mounted and guided in translation and pivoting by a first pin fixedly mounted on the horological movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844    

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833